Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 1 of 29 PageID: 1588




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



   RICHARD RUDLOPH,
                                                           Civil Action No.: 3:18-cv-06071
                       Plaintiff,
                                                         MEMORANDUM AND ORDER
          v.

   ABBOTT LABORATORIES, INC.,

                       Defendant.


        Plaintiff Richard Rudolph (“Rudolph” or “Plaintiff”) brings this employment

 discrimination suit under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

 (“ADEA”) and the New Jersey Law Against Discrimination, N.J. Stat. Ann. § 10:5-1, et seq.

 (“NJLAD”). He argues that his employer, Defendant Abbott Laboratories, Inc. (“Abbott” or

 “Defendant”) discriminated against him based on his age when it terminated him in 2017.

 Presently before the Court is Defendant’s motion for summary judgment. (ECF No. 48). For the

 reasons that follow, Defendant’s motion is denied.


                                     FACTUAL BACKGROUND

    A. DEFENDANT’S ORGANIZATIONAL STRUCTURE AND PERFORMANCE STANDARDS

        Abbott is a global healthcare company with various operations, including

 pharmaceuticals, medical devices, nutrition, and diagnostic testing. (Def.’s Statement

 Undisputed Material Facts (“DSUMF”) ¶ 1, ECF No. 48-2). The company is composed of

 several different business units, one of which is Abbott Diagnostics. (Id.). Within Abbott

 Diagnostics is Abbott Point of Care (“APOC”) – an organization that develops medical

 diagnostic testing. (Id. at ¶ 1-2). As relevant to this case, APOC’s two primary product lines are

                                                 1
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 2 of 29 PageID: 1589




 the i-STAT and Piccolo. (Id. at ¶ 2-3). Both are handheld devices that allow a health care

 provider to perform diagnostic tests. (Id.).

         APOC is divided into three sales teams that focus on different end-user customers:

 International, Large Hospital, and Channel. (Id. at ¶ 5). Channel’s sales target distributor and

 ambulatory end-user customers, such as medical offices, urgent care centers, and small hospitals.

 (Id. at ¶ 6). Large Hospitals only sells the i-STAT product directly to large hospitals. (Id. at ¶

 7). The Channel and Large Hospital teams report to the Divisional Vice President for U.S.

 Commercial Sales, while the International team is under separate leadership. (Id. at ¶ 8).

         Plaintiff was employed by Abbott for approximately fifteen years. He served in various

 sales positions between 1995 and 2003, at which point he left the company to pursue other

 opportunities. (Pl.’s Counterstatement of Facts Opp. Def.’s Mot. Summ. J. (“PCSF”) ¶¶ 7-14,

 ECF No. 54-3; DSUMF ¶ 12). In 2009, he returned to Abbott as a Marketing Manager for the

 Channel team. (Id.). He was promoted to Sales Director of that team in May 2010. (DSUMF ¶

 12; PCSF ¶ 19). In that role, Plaintiff directly oversaw three Regional Sales Managers who, in

 turn, supervised twenty-one sales representatives. (Id. ¶ 13; Pl.’s Response to Def.’s Statement

 Material Facts (“PRDSUMF”) ¶ 13, ECF No. 54-2).

         In or around May 2015, Jeffrey Devlin became the Divisional Vice President for U.S.

 Commercial Sales of APOC. (DSUMF ¶ 9). Plaintiff reported directly to Devlin. (Id. at ¶ 10).

 Also reporting directly to Devlin was Mark Klopping, the General Manager for the Large

 Hospitals team. (Id. at ¶ 11). Devlin is approximately six years younger than Plaintiff, and

 Klopping and Plaintiff are approximately the same age. 1 (DSUMF ¶ 11; PCSF ¶ 1).




 1
  Plaintiff was born in 1961, Klopping in 1960, and Devlin in 1967. (PCSF ¶ 1; Def.’s Mot. Summ. J. Ex. 8, ECF
 No. 48-9; PCSF ¶ 50).

                                                        2
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 3 of 29 PageID: 1590




          Abbott, and APOC specifically, had monthly and annual internal sales quotas, known as

 “plans,” for each product. (DSUMF ¶ 4, 14). Plans are internal goals that are not reported

 outside Abbott, unlike the company’s sales numbers. (Dep. of Jeffrey Devlin (“Devlin Dep.”)

 72:1 – 73:22, Ex. 13, ECF No. 54-5). Corporate leaders within Abbot Diagnostics set plans each

 year, which are divided into smaller subsets and assigned to individual sales directors, regional

 sales managers, and sales representatives. (Id. ¶ 15). Supervisors have discretion to allocate

 plans among the employees who directly report to them. (Id. ¶ 15). As such, Devlin received the

 national plan from his supervisor and then determined how to distribute it between Plaintiff and

 Klopping who, in turn, allocated plans among their direct reports. (Id.; see also Devlin Dep.

 77:7 – 78:7, ECF No. 54-5). Meeting plan was an elevated priority under Devlin’s leadership,

 and was tied to employees’ assessments, incentives, and continued employment. (DSUMF ¶ 19-

 22).

          The sales targets within the Plan and whether Plaintiff achieved the targets are subject to

 dispute between Plaintiff and Devlin. Plaintiff points to several markers of his strong

 performance as Channel Sales Director. (See Pl.’s Opp. Br. 8-11, ECF No. 54). For example, he

 testified that, before Devlin became his supervisor, he increased Channel’s annual business from

 under $30 million to over $90 million, with positive growth each year. (PCSF ¶ 20). In

 addition, he exceeded plan four times, earned the President’s Award 2 four times, and received an

 overall rating of “exceeded expectations” twice and “achieved expectations” three times. (Id. ¶

 21, 30-37, 48). He also cites consistently positive reviews from his former supervisors; even




 2
   President’s Club is an award that reflects an employee’s sales relative to others. It is based on an employee’s
 fulfilment of his or her plan rather than revenue in sales. The top-ranked employees are eligible to go on a winner’s
 trip. (Devlin Dep. 207:8 – 210:6, ECF No. 48-5).


                                                           3
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 4 of 29 PageID: 1591




 when he missed plan by 5% in 2011, and by 1.7% in 2014, he still received a rating of “achieved

 expectations.” 3 (See id. ¶ 24-30, 42-43).

            In 2015, Plaintiff’s first year reporting to Devlin, he exceeded plan, was rated “achieved

 expectations,” and received the President’s Club Award, even though he did not meet plan for

 each product during each month of that year. (PCSF ¶ 60-62; DSUMF ¶ 23). During his 2015

 performance review, Devlin gave Plaintiff positive feedback but also noted several areas for

 improvement, such as managing underperformers on his team. (PCSF ¶ 64; DSUMF ¶ 24-26,

 PRSMF ¶ 25-26; Plaintiff’s 2015 Performance Review, ECF No. 48-7).

            At the end of 2015, Defendant terminated Gary Hamil – one of the three Regional

 Managers Plaintiff supervised – because, as Plaintiff acknowledged, he had repeated

 performance and core competency issues over the course of two years and missed plan by nearly

 30%. (DSUMF ¶ 28; PRDSUMF ¶ 28). Hamil was approximately the same age as Plaintiff and

 was replaced with Francisco Merrill, who was significantly younger, upon Plaintiff’s

 recommendation. 4 (DSUMF ¶ 28, 32; PRDSUMF ¶ 28, 32). Merrill joined Ron Gonzales and

 Andy Bielitz – the two other Regional Managers who reported to Plaintiff – on the Channel

 team. (DSUMF ¶ 33). Bielitz and Gonzales are close in age to Plaintiff. 5

       B. PLAINTIFF’S 2016 PERFORMANCE

            In 2016, the Channel team fell behind on its monthly plans and appeared to be on track to

 miss the annual plan. (Id. ¶ 34). As a result, Devlin and Plaintiff had several strategy calls



 3
  Plaintiff attributes his failure to meet plan in 2014 to the fact that the 2014 sales plan increased by nearly 20
 million dollars from the previous year. (PRDSUMF ¶ 18). He maintains that he increased Channel’s sales by nearly
 11.5 million dollars that year, and that his supervisor at the time wrote that “2014 was yet another successful year
 for Rich and the Channel organization,” and that he was “a valuable member of my direct staff.” (Id.).
 4
     Merrill was born in 1977 and Hamil in 1961. (Def.’s Mot. Summ. J. Ex. 8, ECF No. 48-9).
 5
     Bielitz was born in 1960 and Gonzales in 1964. (Def.’s Mot. Summ. J. Ex. 8, ECF No. 48-9).

                                                          4
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 5 of 29 PageID: 1592




 during which Devlin stressed the importance of capital sales and directed Plaintiff to improve his

 sales forecasting accuracy. (Id. ¶ 35-38; PRDSUMF ¶ 35-38). Despite Plaintiff’s efforts to

 improve performance among the Regional Managers, the Channel team missed plan by 4.4% in

 2016. (DSUMF ¶ 40-47).

        For the first time in his career at Defendant, Plaintiff received a “partially achieved

 expectations” rating on his annual review in 2016, which he argues was “riddled with

 inaccuracies and cherry-picked data.” (PCSF ¶ 88; PRDSUMF ¶ 53; DSUMF ¶ 53). For

 example, he argues his 2016 performance review incorrectly stated that capital sales of Piccolo

 declined, rather than increased, compared to the prior year. (PCSF ¶ 88; Plaintiff’s 2016

 Performance Assessment at 0129, D-21, ECF No. 48-4). Defendant explained that Plaintiff’s

 sales increased after his 2016 performance review, and that the review was based on then-current

 data. (DRPCSF ¶ 88; Devlin Dep. 256:23 – 257:13, ECF No 54-5). Nevertheless, Plaintiff

 claims that he grew Channel’s business by over $4 million and exceeded plan in certain metrics

 that year, and that the 2016 plan increased by over $10 million from the 2015 plan. (PCSF ¶ 69-

 70, 77).

        Plaintiff attributes missing the 2016 plan to several external factors over which he had no

 control. First, he contends that Abbott’s decision to terminate its partnership with Fisher, one of

 its primary small hospital distributors, led to a sales reduction that was predictable and beyond

 his control. (PRDSUMF ¶ 47; DSUMF ¶ 47; Devlin Dep. 248:2 – 251:20, ECF No 54-5).

 Specifically, Fisher had no incentive to distribute Abbott’s products to small hospitals in 2016

 because it would no longer be receiving cartridge sales for those products. (PRDSUMF ¶ 47).

 Devlin acknowledged that the drop in sales due to Fisher’s termination had “nothing to do with

 Rich Rudolph” and was not held against him. (Devlin Dep. 251:5-20, ECF No. 54-5). However,



                                                  5
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 6 of 29 PageID: 1593




 Devlin argues that Channel became aware of Fisher’s upcoming termination in December 2015

 and, therefore, knew that Small Hospitals would not be an area of sales growth in 2016. (Def.’s

 Reply to Pl.’s Response to Def.’s Statement of Undisputed Material Facts (“DRPR”) ¶ 47 n.2,

 ECF No. 60-1). Likewise, Devlin acknowledged that changes in reimbursement levels due to

 new healthcare legislation and regulations could impact sales in 2016, and he discussed those

 externalities with Plaintiff and expected a “responsive change in strategy.” (Defendant’s

 Response to Plaintiff’s Counterstatement of Facts (“DRPCSF”) ¶ 76, ECF No. 60-2).

        Second, Plaintiff believes he was unfairly blamed for the vacancies on his team.

 (Plaintiff’s 2016 Performance Assessment at 0129; Dep. of Lisa Siko (“Siko Dep.”) 164:1-5, Ex.

 32, ECF No. 54-6). Lisa Siko of Human Resources testified that there was a higher turnover rate

 within APOC during Devlin’s tenure, including within the Channel team, which caused at least

 some of those vacancies. (Siko Dep. 162:23 – 163:24, 164:164:14-20, ECF No. 54-6). She

 recalled that, during exit interviews, a number of departing employees cited changes made under

 Devlin’s leadership as a reason for their decision to leave Defendant. (Siko Dep. 161:17 –

 162:14, ECF No. 54-6). Indeed, Devlin took responsibility for the high turnover rate and

 vacancies on Channel. (Devlin Dep. 184:7 – 185:1, ECF No. 54-5). However, Defendant

 maintains that Plaintiff should have filled those vacancies regardless of why they existed, and

 that Devlin was not specifically at fault for employees leaving the company. (DRPR ¶ 42;

 DRPCSF ¶ 96-98).

        Ultimately, because (1) the Channel team, each Regional Manager, and Plaintiff himself

 missed plan in 2016, (2) Plaintiff had missed plan in 2014 and 2016, and (3) Gonzales had

 missed plan four years in a row, Devlin spoke with Lisa Siko and Amy Frost (of Employee

 Relations) in December 2016 about “managing” Plaintiff’s performance. (PRDSUMF ¶ 47;



                                                 6
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 7 of 29 PageID: 1594




 DSUMF ¶ 49-52; PCSF ¶ 79). During that call, Devlin remarked that Rudolph was “anchored in

 the past” and described his plan to place Plaintiff on a PIP and potentially replace him. (PCSF ¶

 79, 81; Devlin Dep. 226:10 – 227:9, ECF No 54-5; Dep. of Amy Frost (“Frost Dep.”) 98:14 –

 99:5, Ex. 31, ECF No. 54-6). He also asked whether Plaintiff “ever mentioned to anybody . . .

 that he wants to retire.” 6 (PCSF ¶ 81; Devlin Dep. 234:1-25, ECF No. 54-5, Siko Dep. 243:17-

 20, ECF No. 54-6). Frost testified that question was raised in the context of identifying potential

 options for Plaintiff, such as “could we offer him another job, could he do something else within

 the company,” or “if he would be eligible to retire.” (Frost Dep. 101:5-24, ECF No 60-4).

     C. PLAINTIFF’S PERFORMANCE MANAGEMENT

         At Devlin’s direction, Plaintiff was placed on a ninety-day PIP beginning in January

 2017. (PRDSUMF ¶ 52, 54; DSUMF ¶ 54). According to Plaintiff, that decision was improper

 because (1) neither Siko nor Frost looked at any of the sales data before or after he was put on a

 PIP – rather, they relied on the information Devlin provided, (PCSF ¶ 157; Siko Dep. 262:3 –

 264:1, ECF No. 54-6; Frost Dep. 41:7 – 42:18, 119:18 – 120:23, ECF No. 54-6); and (2)

 Klopping and his four Area Sales Directors on the Large Hospitals team missed plan in 2016 yet

 were not placed on a PIP, despite Devlin’s policy that meeting plan was the top priority. 7

 (PRDSUMF ¶ 91-92; PCSF ¶ 101). Devlin testified that there are numerous factors involved in a

 decision to place an employee on a PIP aside from meeting plan, (Devlin Dep. 213:15-17, ECF



 6
  At Defendant, an employee must be at least fifty years old to be eligible for retirement. (Siko Dep.244:12-24, ECF
 No. 54-6).
 7
   In 2016-17, the four Large Hospitals Directors who reported to Klopping were: Joe Freels (born 1972), Kevin Ball
 (born 1965), Guido Manzo (born 1956), and Brad Cox (born 1966). (DSUMF ¶ 90; PRDSUMF ¶ 90). Therefore,
 out of Klopping and his four Area Sales Directors, only Freels was younger than fifty years old in 2016, and he had
 the highest results against plan of the four Directors. (DSUMF ¶ 91; PRDSUMF ¶ 91). Plaintiff argues that Manzo
 was terminated during Devlin’s leadership but, according to Defendant, Manzo left voluntarily because he did not
 agree that he needed to improve his performance. (PCSF ¶ 102; DRPCSF ¶ 102).


                                                          7
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 8 of 29 PageID: 1595




 No. 48-5), and that Plaintiff was underperforming in long-term strategy and leadership behavior,

 (Devlin Dep. 280:17 – 281:2, ECF No. 48-5). 8 Further, while Plaintiff relies on total revenue to

 argue that Large Hospitals performed worse than Channel in 2016, Defendant asserts that the

 proper metric is performance relative to plan – because Large Hospital sales were three times

 greater than Channel Sales – and Channel missed plan by a larger margin than did Large

 Hospitals. (PRDSUMF ¶ 91, 54; DSUMF ¶ 91; DRPR ¶ 91).

          The PIP required Plaintiff to (1) achieve specific sales performance requirements each

 month in each of the three regions; (2) make three thirty-day sales forecasts with more than 90%

 accuracy; (3) deliver 100% accurate and current Salesforce.com data at the end of each month;

 and (4) grow McKesson (a distributor partner) 10% in ambulatory sales from the previous year.

 (PRDSUMF ¶ 55; DSUMF ¶ 55; see also Channel 2017 Action Plan (“PIP”) 4-5, Ex. 20, ECF

 No. 54-5). According to Defendant, the PIP addressed areas for improvement that Devlin had

 previously discussed with Plaintiff. (DSUMF ¶ 56-59; see also Coaching and Feedback

 Provided dated Jan. 19, 2017, D-22, ECF No. 48-4). The PIP stated that “[f]ailure to

 demonstrate immediate, consistent and sustained performance improvement could result in:

 further corrective counseling, disciplinary action . . . and/or termination.” (PIP at 5).

          Plaintiff told Devlin that some of the PIP objectives were unrealistic, such as (1) the

 mandate to meet plan for each product in each territory every month, and (2) the requirement to

 forecast sales with near-perfect accuracy when a distributor, not Defendant, was making the

 actual product sales. (PCSF ¶ 103-04; PRDSUMF ¶ 56). Devlin agreed it was difficult to



 8
   For example, in Klopping’s 2016 performance review, Devlin wrote that even though plan was not achieved,
 “significant progress was made in all key areas of business focus” and “monthly forecasting and leading metrics
 were all in line with this year’s increased expectations.” He noted that “missing goals are never acceptable and this
 is no exception for 2016,” but acknowledged Klopping’s achievement of substantial growth across all product lines
 and numerous other specific accomplishments. (Klopping 2016 Performance Assessment, Moving Br. Ex. 12, ECF
 No. 48-9).

                                                           8
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 9 of 29 PageID: 1596




 forecast sales under the distribution model but believed Plaintiff could dedicate resources to

 improve that metric within his team. (Devlin Dep. 283:19 – 284:3, 287:13 – 288:22, ECF No.

 54-5).

          Plaintiff was also expected to implement PIPs for the Regional Managers. (PRDSUMF ¶

 58; DSUMF ¶ 58). He did so for Gonzales and Bielitz, but not for Merrill, the newest and

 youngest Regional Manager. (PRDSUMF ¶ 60-69; DSUMF ¶ 60-69). The parties dispute

 whether that decision was based on Devlin’s instruction or Merrill’s relatively strong

 performance and short time in his position.9 (Id.; PCSF ¶ 108-09, 147; Devlin Dep. 186:3-13,

 ECF No. 48-5; Dep. of Andy Bielitz (“Bielitz Dep.”) 97:7-13, Ex. 23, ECF No. 54-5; Dep. of

 Ron Gonzales (“Gonzales Dep.”) 59:21-24, Ex. 30, ECF No. 54-6; DRPR ¶ 60-69). Siko

 believed that Merrill was not put on a PIP because he “had been promoted partway through the

 year and so did not have the ability to impact sales for the course of a full year,” and that there is

 a “learning curve” “any time someone moves from one role to a higher level role.” (Siko Dep.

 202:2-5, 213:5-8, Ex. 5, ECF No. 48-9). She did not recall any Regional Manager or Sales

 Director being placed on a PIP within their first year at an APOC organization. (Siko Dep.

 313:4-8, Ex. 5, ECF No. 48-9).

     D. BIELITZ’S AND GONZALES’S DISCRIMINATION GRIEVANCES

          Gonzales, who was then fifty-two years old, complained to HR that only the youngest

 Regional Manager was not placed on a PIP, which he attributed to age discrimination by Devlin.

 (PRDSUMF ¶ 63). Bielitz, who was fifty-six years old at the time, complained to HR about

 Devlin’s alleged age discrimination both before and after he was placed on a PIP. (PCSF ¶ 130,



 9
  Plaintiff contends that Gonzales generated nearly $3 million more in sales revenue than Merrill, but Merrill came
 closer to achieving his plan, which was lower than Gonzales’s plan. (PCSF ¶ 111).


                                                          9
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 10 of 29 PageID: 1597




  135). Neither Gonzales nor Bielitz had previously complained to HR about age discrimination

  or about any other manager. 10 (PCSF ¶ 115, 132-33; Bielitz Dep. 146:5-18, ECF No. 54-5).

          Bielitz testified that he felt Devlin discriminated against him based on his age, and that

  Devlin was biased toward younger employees. 11 (PCSF ¶ 122-29; Bielitz Dep. 27:1 – 28:2,

  38:15 – 39:2, 141:16 – 142:1, ECF No. 54-5). Yet Defendant points out that, in his deposition,

  Bielitz admitted to seeing Devlin subject employees of all ages to abusive treatment, contrary to

  his position that Devlin targeted older employees. (DRPCSF ¶ 124; PCSF ¶ 124; Bielitz Dep.

  101:17 – 102:8, ECF No. 60-4).

          In addition, Bielitz insisted that “exceptions were made” to the requirement that

  employees meet plan to qualify for President’s Club, because some younger employees who did

  not meet plan still received the award. (PRDSUMF ¶ 21; Bielitz Dep. 39:7 – 40:17, Ex. 23, ECF

  No. 54-5). Devlin testified that although meeting plan was required for President’s Club, there

  was “management discretion” in whether someone who did not meet plan could participate in the

  incentive plan or the winners’ trip. (Devlin Dep. 173:21 – 175:4, Ex. 2, ECF No. 48-5).

  Defendant explained that exceptions to the President’s Club process were only granted upon

  request by a direct manager for employees who achieved at least 99% of plan – and Bielitz

  missed plan by 5% during the year in question. (DRPR ¶ 21; DRPCSF ¶ 129). Bielitz

  acknowledged that he did not understand the process by which exceptions to the President’s Club

  could be made. (DRPCSF ¶ 129; Bielitz Dep. 39:13 – 44:18, Ex. 3, ECF No. 60-4).



  10
     Plaintiff himself never raised a concern about age discrimination while he was employed by Defendant. (DSUMF
  ¶ 88; PRDSUMF ¶ 88).
  11
     For example, Bielitz testified that Devlin favored two employees in their thirties over older members of the team
  like himself – even though he had been awarded President’s Club for seven years and had ranked first among
  Regional Managers reporting to Plaintiff nearly every year. (Bielitz Dep. 136:1-25, 146:19 – 147:10, ECF No. 54-
  5). When Bielitz was put on a PIP at the end of 2016, he had achieved 94.87% of his plan and was ranked number
  one in the President’s Club. (Siko Dep. 200:24 – 201:11, ECF No. 48-9).


                                                          10
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 11 of 29 PageID: 1598




           Gonzales never received a response to his discrimination complaint against Devlin, and

  Bielitz was told his complaint was unsubstantiated. 12 (PCSF ¶¶ 116, 138). Bielitz voluntarily

  left Defendant at the end of November 2017, citing Devlin’s leadership style as the reason for his

  departure, (PRDSUMF ¶ 70; DSUMF ¶ 70), and Gonzales left Defendant one month later.

  (PCSF ¶ 116). Neither was terminated for failing to meet their PIP objectives. (DSUMF ¶ 70;

  PRDSUMF ¶ 70; Siko Dep. 303:22-23, ECF No. 48-9).

      E. PLAINTIFF’S PIP RESULTS

           On or about March 23, 2017, Devlin conducted a mid-PIP update. (See 60-Day Update,

  Opp. Br. Ex. 38, ECF No. 54-6). Plaintiff disputes the accuracy of certain data and information

  in that update. (PRDSUMF ¶ 73-75, 77, 80; PCSF ¶ 149-155). He submitted a rebuttal with his

  interpretation of the sales data, insisting that his numbers were higher than what Devlin

  determined and that he was on track to successfully complete the PIP. (Rebuttal to 60-Day-

  Upate, Opp. Br. Ex. 38, ECF No. 54-6; PRDSUMF ¶ 81; Devlin Dep. 312:18 – 213:8, ECF No.

  54-5).

           A review of the data in the record shows that the parties rely on different numbers to

  measure various aspects of Plaintiff’s performance. For example, Plaintiff asserts he exceeded

  plan in certain months or for certain products, while Defendant maintains that he did not meet

  plan for each product in each region for each month of the PIP. (See DRPR ¶¶ 71, 77, 81;

  PRDSUMF ¶¶ 36, 71, 74, 77, 78; DSUMF ¶¶ 71, 77, 78; February and March 2017 Reporting

  Package, Ex. P-20, ECF No. 48-8 (“P-20”)). The same is true regarding the parties’



  12
     Plaintiff asserts Devlin’s credibility is suspect because he denied ever hearing about claims of age discrimination
  against him, even though Nitorshi Wilson (of Employee Relations) asked him questions related to Bielitz’s claim.
  (PCSF ¶ 144-46; Opp. Br. at 26-27). Defendant counters by pointing to Wilson’s testimony that she did not recall
  whether she told Devlin about Bielitz’s complaint, as well as Devlin’s testimony that he recalled speaking with
  Wilson about Bielitz but could not remember the details. (DRPCSF PCSF ¶ 144-45; Devlin Dep. 193:1 – 194: 7,
  ECF No. 60-4).

                                                            11
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 12 of 29 PageID: 1599




  interpretations of Plaintiff’s forecasting accuracy data. (See DRPR ¶ 72; PCSF ¶ 162; DSUMF ¶

  72; PRDSUMF ¶ 72; DRPCSF ¶ 162; 60-Day Update at 2, 4; Rebuttal to 60-Day Update at 3).

  In other instances, Defendant argues that Plaintiff relies on metrics that yield more favorable

  results – such as quarterly plan and performance against prior year – rather than the required

  monthly quotas. (DSUMF ¶ 74; DRPCSF ¶ 150, 155; see also DRPR ¶ 73; DRPCSF ¶ 151).

         To explain his drop in sales at the end of the PIP period, Plaintiff points out that

  Defendant announced a price increase on certain products effective March 2017, which led

  distributers to front-load purchases of those products in January and February 2017, followed by

  a predictable sales decrease in March 2017. (PRDSUMF ¶ 77). Devlin acknowledged the price

  change was expected to lead to a sales decrease, but that “if you had a good flow on your

  pipeline and your forecasting, you wouldn’t have a giant deviation versus your plan . . . .”

  (Devlin Dep. 305:12-23, ECF No. 54-5).

         Plaintiff also complained that Devlin asked Defendant’s Assistant Financial Controller to

  “adjust” Plaintiff’s 2017 sales numbers to discount (1) a one-time $453 million sale of i-STAT,

  and (2) $350 million in Piccolo sales that took place before the March 2017 price increase – both

  of which resulted in Plaintiff missing plan by 3% rather than exceeding it by 1.4%. (PCSF ¶

  165-66; Email from Jeffrey Mulaski dated April 5, 2017, Ex. 40, ECF 54-6). Devlin testified

  such adjustments were a regular practice to reflect the impact of one-time sales that “you can’t

  count on happening regularly.” (Devlin Dep. 157:12-20, 160:4 -18, 308:18 – 309-7, ECF No.

  54-5). He explained that such “analytical assessments are imperative . . . because if we didn’t

  maybe we [would] think that this will continue.” (Devlin Dep. 162:1-3, ECF No. 54-5). Further,

  Defendant asserts that the financial adjustment occurred in April 2017 – after Plaintiff’s




                                                   12
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 13 of 29 PageID: 1600




  performance against the PIP was assessed and his termination was recommended. (DRPCSF ¶

  165).

          In addition to missing the sales quotas set forth in the PIP, Devlin reported that Plaintiff

  did not meet the 100% accuracy requirement for Salesforce data in the mid-PIP review.

  (DSUMF ¶ 72). In his rebuttal, Plaintiff attempted to explain why some of the data was not

  accurate and argued that Devlin’s 100% accuracy expectation was not realistic. (Rebuttal to 60-

  Day Update at 4-5). Further, the parties agree that McKesson’s sales growth increased by

  approximately 9.7%, which fell short of the 10% PIP objective. (PRDSUMF ¶ 79; DSUMF ¶

  79). According to Devlin, missing that goal by .03% was not an independent reason for

  Plaintiff’s termination. (Devlin Dep. 297:9-21, ECF No. 54-5).

          After Plaintiff submitted his rebuttal to the mid-PIP review, Devlin testified that they

  went over the data together and discussed the fact that they were “seeing these numbers totally

  differently,” but Plaintiff continued to rely on different sales numbers to support his arguments.

  (Devlin Dep. 313:8 – 314:3, ECF No. 54-5). While Devlin did not necessarily believe that the

  numbers Plaintiff relied on were wrong, he was frustrated that he “wasn’t able to either have

  [Plaintiff] understand or want to change.” (Id.).

     F. PLAINTIFF’S TERMINATION AND THE PRESENT ACTION

          During March 2017, Devlin discussed the mid-PIP results with Siko and Frost.

  (PRDSUMF ¶ 81; DSUMF ¶ 81). Devlin considered Plaintiff’s performance against the PIP

  objectives and determined that he would be unable to successfully complete the PIP. (DSUMF ¶

  81-82; Devlin Dep. 118:11 – 119:25, ECF No. 54-5). Further, Devlin testified that Plaintiff

  responded nonchalantly when the two discussed areas for improvement sixty days into the PIP,




                                                   13
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 14 of 29 PageID: 1601




  which factored into Devlin’s assessment of Plaintiff’s leadership maturity and dedication to

  succeeding. (Devlin Dep. 319:8-25, ECF No. 48-5).

             Devlin recommended Plaintiff’s termination after the PIP period concluded, and received

  approval from Siko and Frost. (PRDSUMF ¶ 81; DSUMF ¶ 81, 83; Siko Dep. 115:14 – 117:23,

  ECF No. 48-9; Frost Dep. 43:9-22, Ex. 6, ECF No. 48-9; Devlin Dep. 112:2-13, ECF No. 54-5;

  Email from Amy Frost dated April 20, 2017, Ex. 42, ECF No. 54-6). Plaintiff was

  approximately fifty-five years old when he was terminated. (PCSF ¶ 1).

             During a phone conversation in April 2017, Devlin, Siko, and Frost discussed, but did not

  decide, how to communicate Plaintiff’s departure to the Channel team. (PRDSUMF ¶ 83-85;

  DSUMF ¶ 83-85). Plaintiff confirmed with Human Resources that he wished to retire from

  Defendant, but did not necessarily consent to that information being shared with other team

  members. (DSUMF ¶ 84-85). Frost sent Devlin information about how to terminate an

  employee, which included an instruction to tell the team “Rich is no longer working at Abbot . . .

  Do not elaborate further. Respect the confidentiality of the employee who was separated.”

  (Email from Amy Frost dated April 20, 2017, Ex. 42, ECF No. 54-6).

             Although Devlin notified Cynthia Haegley, the Director of Human Resources, that the

  team would simply be told “today was Rich’s last day with Abbott,” he ultimately told the

  Channel team that “Rich finally retired.” (PRDSUMF ¶ 85-86; DSUMF ¶ 86; PCSF ¶ 169-71;

  Email from Jeffrey Devlin dated April 20, 2017, Ex. 41, ECF No. 54-6). 13 Siko acknowledged

  that the phrase “finally retired” could be interpreted as an inherently age-related comment. (Siko

  Dep. 139:15-19, ECF No. 54-6). According to Defendant, that comment was a “stray remark”




  13
       Devlin testified that he did not remember making that comment. (Devlin Dep. 107:2-4, ECF No. 48-5).

                                                           14
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 15 of 29 PageID: 1602




  that is insufficient to establish discrimination. (Def.’s Mot. Summ. J. (“Moving Br.”) 24, ECF

  No. 48-1).

             After Plaintiff’s termination, he was replaced by Josh Renihan, who is ten years

  younger. 14 (PCSF ¶ 178). Devlin did not play a role in selecting Renihan. (DSUMF ¶ 95;

  PRDSUMF ¶ 95). Devlin was placed on administrative leave in November 2018 due to poor

  performance and is no longer employed by Defendant. (PCSF ¶ 180).

             Plaintiff filed a charge with the Equal Employment Opportunity Commission (EEOC) on

  June 29, 2017, alleging age discrimination. (Compl. Ex. 1, ECF No. 1). The EEOC issued a

  Dismissal and Notice of Rights informing Plaintiff of his right to sue Defendant within 90 days

  of receiving that letter, which was mailed on January 12, 2018. (Compl. Ex. 2). Plaintiff timely

  filed the instant lawsuit on April 11, 2018. (Compl. at 1).

                                                 LEGAL STANDARD

             A motion for summary judgment should be granted only if “there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). “A factual dispute is ‘genuine’ if the ‘evidence is such that a reasonable jury could return

  a verdict for the nonmoving party.’” Razak v. Uber Techs., Inc., 951 F.3d 137, 144 (3d Cir.

  2020), amended, 979 F.3d 192 (3d Cir. 2020) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 248 (1986)). “A factual dispute is ‘material’ if it ‘might affect the outcome of the suit under

  the governing law.’” Id.

             “The Court must view the facts and evidence presented on the motion in the light most

  favorable to the nonmoving party.” Id. (quoting Anderson, 477 U.S. at 255). Moreover,

  summary judgment “is inappropriate when the evidence is susceptible of different interpretations



  14
       Renihan was born in 1970. (Def.’s Mot. Summ. J. Ex. 8, ECF No. 48-9; PCSF ¶ 50).

                                                          15
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 16 of 29 PageID: 1603




  or inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999). “This standard

  is applied with added rigor in employment discrimination cases, where intent and credibility are

  crucial issues.” Dellapenna v. Tredyffrin/Easttown Sch. Dist., 449 F. App’x 209, 212 (3d Cir.

  2011) (quoting Stewart v. Rutgers, 120 F.3d 426, 431 (3d Cir. 1997)).

                                               DISCUSSION

     A. AGE DISCRIMINATION LAWS

         Under the ADEA, it is unlawful for an employer “to fail or refuse to hire or to discharge

  any individual or otherwise discriminate against any individual with respect to his compensation,

  terms, conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C. §

  623(a)(1). Individuals of at least forty years of age are protected under the Act. Id. § 631(a). A

  plaintiff can establish a prima facie case of age discrimination by showing that (1) at the time

  s/he was fired, s/he was at least forty years old; (2) the defendant took an adverse employment

  action against the plaintiff; (3) the plaintiff was qualified for the position; and (4) s/he was

  replaced by someone sufficiently younger to support an inference of discrimination. Gress v.

  Temple Univ. Health Sys., 784 F. App’x 100, 104 (3d Cir. 2019) (citing Smith v. City of

  Allentown, 589 F.3d 684, 689-91 (3d Cir. 2009)). “Adverse employment action” may refer to a

  discharge, transfer, or demotion, Jones v. Sch. Dist. of Phila., 198 F.3d 403, 411-12 (3d Cir.

  1999), but not the decision to place an employee on a performance improvement plan, Reynolds

  v. Dep’t of Army, 439 F. App’x 150, 153-54 (3d Cir. 2011).

         Similarly, the NJLAD makes it unlawful for an employer “to refuse to hire or employ or

  to bar or to discharge or require to retire . . . from employment [an employee] or to discriminate

  against [the employee] in compensation or in terms, conditions or privileges of employment”

  based on his or her age. N.J. Stat. Ann. § 10:5-12(a). Courts look to federal law when analyzing


                                                    16
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 17 of 29 PageID: 1604




  a prima facie case of age discrimination under NJLAD. Lawrence v. Nat’l Westminster Bank

  New Jersey, 98 F.3d 61, 65 (3d Cir. 1996); Rodier v. Chico’s FAS, Inc., No. CIV. 11-4769

  (RBK/AMD), 2013 WL 6147781, at *4-5 (D.N.J. Nov. 22, 2013). The primary difference

  between the two statutes for the purpose of establishing a prima facie case is that individuals

  need not be forty years old to be protected against age discrimination under NJLAD. Hanna v.

  Lincoln Fin. Grp., No. CV 19-02273, 2020 WL 6445932, at *8 (E.D. Pa. Nov. 3, 2020).

         According to the Third Circuit, “[w]e do not require that age discrimination be the sole

  cause for an adverse employment decision to prevail on an age discrimination claim.” Robinson

  v. City of Philadelphia, 491 F. App’x 295, 299 (3d Cir. 2012). Instead, courts inquire whether

  age discrimination had a “determinative influence” on the decision. Palmer v. Britton Indus.,

  Inc., 662 F. App’x 147, 150 (3d Cir. 2016); see also Smith v. M&M Mgmt. Co., No. 3:17-CV-

  7978 (BRM-LHG), 2019 WL 1397401, at *7 (D.N.J. Mar. 28, 2019); Shields v. Penns Grove-

  Carneys Point Reg’l Sch. Dist., No. CV 14-2106 (RMB/JS), 2016 WL 818815, at *5 (D.N.J.

  Mar. 1, 2016); Buchholz v. Victor Printing, Inc., 877 F. Supp. 2d 180, 185 (D.N.J. 2012).

     B. MCDONNELL DOUGLAS BURDEN-SHIFTING FRAMEWORK

         Where a plaintiff lacks direct evidence of age discrimination, as here, courts apply the

  burden-shifting framework set forth by the Supreme Court in McDonnell Douglas. See Trans

  World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985); McDonnell Douglas Corp. v. Green,

  411 U.S. 792 (1973). Under that framework,

                 Plaintiff has the initial burden of proving by a preponderance of the
                 evidence a prima facie case of discrimination. Once the plaintiff
                 succeeds in establishing a prima facie case, the burden shifts to the
                 defendant to rebut the proof of discrimination by articulating some
                 legitimate, nondiscriminatory reason for the employee’s discharge.

  Jalil v. Avdel Corp., 873 F.2d 701, 706 (3d Cir. 1989).


                                                  17
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 18 of 29 PageID: 1605




         Next, the plaintiff has the burden of “proving by a preponderance of the evidence that the

  alleged reasons proffered by the defendant were pretextual and that the defendant intentionally

  discriminated against the plaintiff.” Id. at 706. The Third Circuit set forth a two-prong test in

  Fuentes to analyze whether a defendant’s articulated reasons are pretext:

                 [A] plaintiff may defeat a motion for summary judgment (or
                 judgment as a matter of law) by pointing “to some evidence, direct
                 or circumstantial, from which a factfinder would reasonably either:
                 (1) disbelieve the employer’s articulated legitimate reasons; or (2)
                 believe that an invidious discriminatory reason was more likely than
                 not a motivating or determinative cause of the employer’s action.”

  Jones, 198 F.3d at 413 (quoting Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)).

         Under the first prong of Fuentes, a plaintiff “need not produce evidence that necessarily

  leads to the conclusion that the employer acted for discriminatory reasons” but, rather, must

  identify “weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions in the

  employer’s proffered legitimate reasons [such] that a reasonable factfinder could rationally find

  them ‘unworthy of credence.’” Simpson v. Kay Jewelers, 142 F.3d 639, 644 (3d Cir. 1998)

  (alteration in original) (quoting Fuentes, 32 F.3d at 764-65).

         Under the second prong, a plaintiff may show, for example, that the employer previously

  discriminated against her or other members of her protected class, or “that the employer has

  treated more favorably similarly situated persons not within the protected class.” Simpson, 142

  F.3d at 645 (citing Fuentes, 32 F.3d at 765). However, “the mere favorable treatment of one

  younger manager as compared to one older manager may not be sufficient to infer age

  discrimination.” Id. A plaintiff cannot “pick and choose a person she perceives is a valid

  comparator who was allegedly treated more favorably, and completely ignore a significant group

  of comparators who were treated equally or less favorably than she.” Id. at 646-47. Further,




                                                   18
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 19 of 29 PageID: 1606




  subjective beliefs or speculation, without factual support, are insufficient to support an inference

  of discrimination. Ekhato v. Rite Aid Corp., 529 F. App’x 152, 156 (3d Cir. 2013).

          Finally, courts in our circuit have held that an inference of discrimination is weakened

  when a decision maker is a member of the same protected class as the plaintiff; however,

  “evidence of the decision makers’ membership in the protected group is not dispositive as to

  whether discrimination took place.” Dungee v. Ne. Foods, Inc., 940 F. Supp. 682, 688 n.3

  (D.N.J. 1996); see also Ziegler v. Delaware Cty. Daily Times, 128 F. Supp. 2d 790, 811 n.47

  (E.D. Pa. 2001).

      C. DEFERENCE TO EMPLOYER’S EVALUATION CRITERIA

          As long as an employer’s evaluation criteria bears a relationship to the employee’s

  performance, courts “will not second guess the method an employer uses to evaluate its

  employees.” Kautz v. Met-Pro Corp., 412 F.3d 463, 468 (3d Cir. 2005). Indeed, the Third

  Circuit has rejected efforts to challenge the appropriateness of an employer’s chosen means to

  assess its employees’ performance or qualifications.

          In Simpson, like the present matter, the plaintiff failed to meet sales quotas and

  adequately train staff to do so during the preceding six-month period. 142 F.3d at 643. As a

  result, she was put on a performance improvement plan and then demoted after she did not

  improve. Id. In her age discrimination suit, she did not dispute that she and her staff repeatedly

  failed to attain sales quotas; rather, she argued “that the use of sales quotas as the criterion is

  suspect” and “not determinative of the adequacy of a manager’s performance.” Id. at 645, 647.

  The court held that “[w]hether sales quotas or evaluation scores are a more appropriate measure

  of a manager’s performance is not for the court (or factfinder) to decide.” Id. Further, the court

  noted that an inference of improper motive may be raised when there is a discrepancy between



                                                    19
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 20 of 29 PageID: 1607




  the criteria an employer uses to evaluate different employees, but not when there is a discrepancy

  between the criteria used by the employer and that relied upon by the plaintiff. Id. at 648. Thus,

  the question is whether the plaintiff satisfied the criteria identified by the employer, and his

  “positive performance in another category is not relevant.” Id. at 647.

         Similarly, in Stanziale v. Jargowsky, 200 F.3d 101, 106-07 (3d Cir. 2000), summary

  judgment for the defendant employer was appropriate where the plaintiff employee did not

  dispute that he had fewer educational qualifications than the selected candidate but, rather,

  argued those qualifications were not necessary for the job in question and that his other

  experience should have been weighed more heavily. And in Kautz, the plaintiff’s argument that

  his employer should have relied on total bookings instead of the comparison between two fiscal

  years as a measure of performance was unavailing “because it is axiomatic that the mere fact that

  a different, perhaps better, method of evaluation could have been used is not evidence of pretext

  unless the method that was used is so deficient as to transgress the Fuentes standard.” 412 F.3d

  at 471. Further, Kautz neither rebutted his superiors’ rationale for their chosen evaluation metric

  (i.e., that marketing potential varied from region to region), nor “offered a sound basis for his

  own conclusion that total booking numbers are a better method of evaluation.” Id.

         Although an employer has wide discretion in choosing how to evaluate its employees, it

  “may not use evaluating criteria which lacks any relationship at all to the performance of the

  employee being evaluated.” Id. at 468.

         The Third Circuit has also made clear that a plaintiff cannot defeat summary judgment

  simply by attributing his underperformance to external factors. In Keller, an employee who was

  terminated argued that his failure to meet a fundraising objective was due to factors beyond his

  control. 130 F.3d at 1109. The court stated that



                                                   20
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 21 of 29 PageID: 1608




                 [w]hether Keller could have met or come close to the $1.5 billion
                 goal under the business conditions that prevailed from 1989 to 1992
                 is a complicated question that would be difficult to resolve without
                 expert testimony of a sort that is lacking in the summary judgment
                 record of this case. But the relevant question is not whether Keller
                 could have done better; instead, the relevant question is whether the
                 evidence shows that it was so clear that Keller could not have done
                 better that [his employer] could not have believed otherwise.

  Id. Thus, the key inquiry is whether an employer’s “dissatisfaction with [the employee’s]

  performance was so clearly unfounded that it cannot have been sincere.” Id. at 1110.

     D. AGE-RELATED COMMENTS

         The Third Circuit has held that “comments by those individuals outside of the decision

  making chain are stray remarks, which, standing alone, are inadequate to support an inference of

  discrimination.” Walden v. Georgia-Pac. Corp., 126 F.3d 506, 521 (3d Cir. 1997). However,

  such remarks may provide circumstantial evidence of discrimination and may indicate “the

  atmosphere in which the employment decision was carried out.” Id.

         For example, in Brewer v. Quaker, an executive’s comment that “two of our star young

  men in their mid–40s. That age group is our future” – made two years before the plaintiff’s

  termination – was “relevant to show the corporate culture in which a company makes its

  employment decision, and may be used to build a circumstantial case of discrimination.” Brewer

  v. Quaker State Oil Ref. Corp., 72 F.3d 326, 333 (3d Cir. 1995). That comment appeared in a

  written newsletter and was considered “evidence of managerial policy” rather than “an off-hand

  comment made by a low-level supervisor.” Id. at 334.

         Similarly, a supervisor’s comment that losing weight would make an employee “feel

  better” and “look younger” was “entitled to some weight . . . although standing on its own it

  would likely be insufficient to demonstrate age-related animus.” Waldron v. SL Indus., Inc., 56

  F.3d 491, 502 (3d Cir. 1995). The Third Circuit found that “[a] reasonable jury could conclude

                                                  21
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 22 of 29 PageID: 1609




  that this evidence of discrimination, coupled with Waldron’s prima facie case, proved that age

  discrimination was more likely than not a determinative factor in Waber’s decision to terminate

  Waldron’s employment.” Id. Significantly, the comment was made by the person who

  ultimately approved the decision to terminate the plaintiff. Id.; see also Antol v. Perry, 82 F.3d

  1291, 1301-02 (3d Cir. 1996).

         By comparison, one manager’s comments that a plaintiff was “old school,” “old-

  fashioned,” and looked like an “old professor” were insufficient to defeat summary judgment

  because they were “attenuated from the decision to terminate.” Milham v. Cortiva Educ., Inc.,

  302 F. App’x 70, 71 (3d Cir. 2008). In Milham, the manager who made those comments was

  part of a team that decided to terminate the plaintiff, but other team members played a bigger

  role, and the plaintiff could not refute their claims about his inadequate performance. Milham v.

  Cortiva Educ., Inc., No. CIV.A. 06-04226, 2007 WL 3146669, at *6 (E.D. Pa. Oct. 25, 2007),

  aff’d, 302 F. App’x 70 (3d Cir. 2008). The district court noted that “the comments of one

  manager, while relevant, are not sufficient, without more evidence, to support an inference that

  age based discrimination was the motivating factor in Mr. Milham’s termination.” Id. at *7.

                                               ANALYSIS

         Defendant concedes that Plaintiff has established a prima facie case of age discrimination

  with respect to his termination in 2017. (Moving Br. at 8). The Court’s analysis will proceed

  under the McDonnell Douglas framework because Plaintiff offers indirect evidence of age

  discrimination. Defendant’s age-neutral justification for terminating Plaintiff is that he missed

  plan in 2016, “allowed 5 out of 21 sales territories to remain vacant of a sales representative,”

  failed to “effectively manage his sales team and hold them accountable to sales targets,” and did

  not meet the PIP requirements. (Interrogatory No. 1, Opp. Br. Ex. 43, ECF No. 54-6). Thus,



                                                   22
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 23 of 29 PageID: 1610




  Plaintiff bears the burden to show that Defendant’s proffered explanation for his termination is

  mere pretext. Under Fuentes, he may do so by pointing to evidence (1) that could lead a

  reasonable jury to disbelieve Defendant’s stated reasons for his termination, or (2) that age

  discrimination was more likely than not the true reason. Fuentes, 32 F.3d at 764.

          To support his argument that Defendant’s stated reasons for his termination are pretext

  for age discrimination, Plaintiff posits that (1) his performance was not, in fact, deficient; (2)

  Devlin exhibited bias in favor of younger employees; and (3) Devlin’s retirement-related

  comments are evidence of his age discrimination. (Opp. Br. at 11). Each argument will be

  analyzed in the following subsections.

      A. PLAINTIFF’S PERFORMANCE

          As a general theme, Plaintiff frequently relies on total sales, total revenue, quarterly data,

  President Club rankings, year-to-date performance, and performance over prior year to support

  his argument that his performance was not deficient. He also repeatedly emphasizes that, unlike

  sales numbers, plans are not disclosed to Wall Street, the SEC, or the public. (See, e.g., Moving

  Br. at 15).

          However, employers are entitled to choose the metrics by which they evaluate their

  employees’ performance, and Defendant chose achieving plan. See Kautz, 412 F.3d at 468.

  Indeed, Defendant explained that plan was a preferrable metric because sales and revenue varied

  across different teams and regions. As such, Plaintiff’s past evaluations are immaterial because

  previous supervisors may have applied different assessment criteria, and Devlin made clear that

  meeting plan was a top priority under his leadership. There is no evidence that Defendant

  applied that evaluation criteria in a discriminatory manner, see Simpson, 142 F.3d at 648; rather,

  Plaintiff invites the Court to focus on different criteria instead. Third Circuit case law counsels



                                                    23
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 24 of 29 PageID: 1611




  against doing so. See Simpson, 142 F.3d at 643-48; Kautz, 412 F.3d at 468-71; Stanziale, 200

  F.3d at 106-07.

         The record shows that Plaintiff did not (1) meet each PIP objective for sales of i-STAT

  and Piccolo, (2) meet the forecasting goal of at least 90% accuracy each month, (3) grow

  McKesson by 10%, or (4) meet the 100% accuracy requirement for Salesforce data. In

  responding to those numbers, Plaintiff either relies on his preferred means of assessing

  performance, insists that his underperformance was due to factors outside his control, or argues

  that the PIP expectations were unreasonable and represented a deliberate attempt to set him up

  for termination. Each argument will be addressed below.

         First, as previously discussed, the Court will not second-guess an employer’s choice of

  performance standards. Therefore, Defendant was entitled to (1) choose “meeting the plan” as

  its method of assessment, (2) use it as a factor in placing Plaintiff on a PIP, and (3) terminate

  Plaintiff when he did not meet the PIP objectives. Plaintiff’s arguments are rejected to the extent

  that they rely on performance criteria not selected by Defendant.

         Plaintiffs’ second and third points are interrelated, regarding whether Defendant’s

  performance expectations were reasonable. Under Fuentes, an employer may not evaluate an

  employee based on factors that have nothing to do with his individual performance. Kautz, 412

  F.3d at 470. Here, Plaintiff argues he was unfairly blamed for (1) the sales decrease in March

  2017 caused by Defendant’s price increase, (2) vacancies on his team that occurred during

  Devlin’s tenure, (3) sales decreases following Defendant’s decision to terminate its partnership

  with Fisher, and (4) his failure to forecast with at least 90% accuracy sales that were controlled

  by distributors rather than Channel. (See Opp. Br. at 19-22, n.18). Defendant – and Devlin




                                                   24
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 25 of 29 PageID: 1612




  himself – acknowledged that the above factors may have been beyond Plaintiff’s control, yet he

  was expected to adopt strategies to overcome those challenges.

            Overall, the Court finds that Plaintiff has raised a genuine dispute of material fact

  regarding (1) whether he was evaluated based on factors that did not pertain to his own

  performance, see Kautz, 412 F.3d at 468; and (2) whether Defendant could have sincerely

  expected him to achieve his quotas under the circumstances, see Keller, 130 F.3d at 1110. There

  are questions of fact regarding whether Plaintiff’s 2016 plan, PIP, and 2016-2017 performance

  evaluations were reasonable – that is, whether they took into account the aforementioned

  externalities that may have caused him to miss plan. There is insufficient evidence in the record

  for the Court to make that factual determination.

            Overall, under Fuentes, Plaintiff has presented evidence that could lead a reasonable

  factfinder to “(1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that an

  invidious discriminatory reason was more likely than not a motivating or determinative cause of

  the employer’s action.” Fuentes, 32 F.3d at 764. To be clear, there is no genuine dispute about

  whether Plaintiff achieved his performance objectives; rather, there are lingering factual

  questions regarding whether those objectives were unreasonable under the circumstances, and

  whether Devlin had a discriminatory intent when he designed Plaintiff’s PIP and terminated

  him. 15




  15
    The Court acknowledges that Plaintiff’s termination, and not his placement on a PIP, is the adverse employment
  action for the purpose of establishing a prima facie case of age discrimination. However, whether Plaintiff’s
  performance objectives could have been achieved under the circumstances is relevant to the question of whether
  Devlin had a discriminatory intent, and, therefore, whether the proffered reason for his termination was pretext.

                                                          25
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 26 of 29 PageID: 1613




     B. EVIDENCE OF DEVLIN’S AGE BIAS

     i.       EMPLOYEES PLACED ON PIP

           Plaintiff asserts that Devlin’s age discrimination was the underlying reason why he,

  Bielitz, and Gonzales – but not Merrill – were placed on PIPs, and why he was ultimately

  terminated. While the parties dispute whether it was Plaintiff’s or Devlin’s decision not to place

  Merrill on a PIP, it is undisputed that Merrill had the highest performance against plan out of the

  three Regional Managers and had been in his position for less than one year at that time.

  According to Siko, it was uncommon, and perhaps unheard of, for an employee to be placed on a

  PIP within the first year in a new role.

           Further, “the mere favorable treatment of one younger manager as compared to one older

  manager may not be sufficient to infer age discrimination.” Simpson, 142 F.3d at 645. Here,

  Plaintiff selectively chooses one younger employee who was allegedly treated more favorably,

  yet ignores members of his own age group who were treated more favorably as well. Klopping

  and three of his direct reports on the Large Hospitals team were in the same protected age group

  as Plaintiff but were not placed on a PIP or terminated, despite failing to meet plan in 2016. And

  Gonzales and Bielitz, who were close in age to Plaintiff, were not terminated for failing to meet

  their PIP objectives. Aside from Merrill, Plaintiff has not specifically identified similarly

  situated, younger employees who were allegedly treated more favorably despite missing plan.

     ii.      BIELITZ’S AND GONZALES’S STATEMENTS

           Plaintiff proffered at oral argument that Bielitz and Gonzales would testify at trial about

  Devlin’s age bias. Both, based upon their observations, believe Devlin engaged in age

  discrimination. Relying on Bielietz’s and Gonzales’s depositions, Abbott argues it impeached

  the credibility of each. For example, Bielitz believed Devlin was biased against older



                                                    26
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 27 of 29 PageID: 1614




  employees, but he conceded that Devlin had an abusive management style in general and

  humiliated employees of different ages. In addition, Bielitz claimed that Devlin made exceptions

  for younger employees to participate in the President’s Club despite missing plan, but he later

  admitted he was unaware that only employees who achieved 99% of plan could receive an

  exception based on a manager’s recommendation. Moreover, neither Gonzales’s nor Bielitz’s

  claims of discrimination against Devlin were substantiated.

            Although Abbott claims it impeached the credibility of both Bielitz and Gonzales, this is

  a question for the jury. As such, Gonzales and Bielitz may testify about their observations of

  Devlin’s age bias and the jury will determine the credibility of their remarks.

     iii.      DEVLIN’S RETIREMENT COMMENTS

            In December 2016, shortly before placing Plaintiff on a PIP, Devlin asked Siko and Frost

  whether Plaintiff was retirement eligible or whether he had mentioned wanting to retire. During

  that same call, Devlin stated that Plaintiff was “anchored in the past.” (Devlin Dep. 226:10 –

  227:9, ECF No 54-5; Frost Dep. 98:14 – 99:5, Ex. 31, ECF No. 54-6). Approximately four

  months later, after making the decision to terminate Plaintiff, Devlin told the Channel team that

  Plaintiff “finally retired.” (PRDSUMF ¶ 85-86; DSUMF ¶ 86; PCSF ¶ 169-71). Siko

  acknowledged that comment could be interpreted as inherently-age related. Plaintiff contends

  that the “anchored in the past” comment, even if not inherently age-related, supports an inference

  of discrimination in the context of the other circumstantial evidence in the record.

            Devlin’s comments, if taken as discriminatory, would not be stray remarks because the

  first comment occurred immediately before Rudolph was placed on a PIP, the second occurred

  immediately after he was terminated, and Devlin was the primary decisionmaker in Rudolph’s

  termination. Siko and Frost approved Devlin’s recommendation to terminate Plaintiff, but they



                                                    27
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 28 of 29 PageID: 1615




  relied entirely on the data and information he presented about Plaintiff’s performance. And the

  timing of the comments – four months before and immediately after Plaintiff’s departure –

  indicate that they were not attenuated from Devlin’s decision to terminate Plaintiff. As such,

  Devlin’s age-related comments, combined with (1) his role in setting Plaintiff’s PIP objectives,

  (2) his decision to terminate Plaintiff, and (3) Plaintiff’s prima facie case, provide relevant

  circumstantial evidence of age discrimination. See Antol, 82 F.3d at 1301-02; Waldron, 56 F.3d

  at 502. Overall, Devlin’s comments support Plaintiff’s argument that Defendant’s stated reasons

  for his termination were pretext.

                                              CONCLUSION

         Plaintiff has raised a genuine dispute of material fact regarding whether his termination

  was based on age discrimination. A reasonable factfinder could conclude that Devlin

  deliberately set performance goals that Plaintiff could not meet – or unfairly blamed him for

  factors beyond his control – in an attempt to create a “legitimate” reason to fire him, as

  demonstrated by his age-related comments shortly before and after Plaintiff’s termination.

  Drawing all inferences in Plaintiff’s favor, a jury could conclude that Defendant’s proffered

  reason for his termination was pretext. Further, summary judgment is inappropriate where, as

  here, the evidence is susceptible to different inferences or interpretations, and where motive or

  intent are contested. See Hunt, 526 U.S. at 553; Dellapenna, 449 F. App’x at 212. For the

  foregoing reasons, Defendant’s motion for summary judgment shall be denied.




                                                   28
Case 3:18-cv-06071-PGS-ZNQ Document 66 Filed 03/02/21 Page 29 of 29 PageID: 1616




                                                ORDER

         THIS MATTER having come before the Court on motions for summary judgment filed

  by Defendant Abbott Laboratories, Inc. (ECF No. 48); and the Court having carefully reviewed

  and taken into consideration the submissions of the parties, as well as the arguments and exhibits

  therein presented; and for good cause shown; and for all of the foregoing reasons,

         IT IS on this 2nd day of March 2021,

         ORDERED that Defendant’s motion for summary judgment is DENIED.



                                                s/Peter G. Sheridan
                                                PETER G. SHERIDAN, U.S.D.J.




                                                  29
